DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 03/18/2022.


Status of Claims

 
Claims 1, 16, 31, and 46 have been amended. 
Claims 48-50 have been added
Claims 1-3, 5-6, 16-18, 20-21, 31-33, 35-36, and 46-50 are now pending.



Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.



Response to Arguments

Applicant's arguments filed on 03/18/2022 regarding the 35 U.S.C. 103 rejection of the claims have been fully considered. The Applicant argues that Hochfield and Grof fail to teach or suggest the combination of the features of amended claims 1, 16, and 31.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 103 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for claims 1, 16, and 31 is made. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 16-18, 20-21, 31-33, 35-36, 46-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hochfield et al. (US 2010/0019026 A1) in view of Grof et al. (US 2004/0248307 A1) and in further view of Collins et al. (US 2016/0214852 A1).
As per claim 1 (Currently Amended), Hochfield in view of Grof teach a system for creating secure data related to oil and gas assets while traversing a supply chain, comprising: 
Hochfield teaches a system for creating secure data related to assets while traversing in a supply chain (Hochfield e.g. Figs. 1-3, Product tracking and a secure authentication system for use with machine readable taggants implemented as a central Trust Management System (TMS) 15 with a plurality of Trust Management System agents (TMSA) T’ used in conjunction with a Brand Protection Management scheme for use by brand owners ([0001] and [0063]). The system is used by brand owners to authenticate/monitor/manage products in a supply chain [0056].)
Hochfield does not explicitly teach creating secure data related to oil and gas assets.
Grof teaches creating secure data related to oil and gas assets (Grof e.g. Figs. 6-7 and 9-10, Grof teaches a method and system for marking a fluid and determining the authenticity of a fluid [0010]. Fluids include hydrocarbons such as petroleum, naphtha, gasoline, diesel fuel, jet fuel, kerosene, lubricant, gas, liquefied gas and the like ([0002] and [0026]). Fluid can be transferred or stored from the source to the destination through any storage or delivery medium, i.e., underground oil site, offshore oil drilling site, storage tank in an oil refinery, electric powerplant, electric generator, gas station, oil delivery vehicle, etc. [0039]. The oil is generally marked by a substance which can be later detected, thereby identifying the source of the oil (i.e. secure information) [0003].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield’s product authentication system to include creating secure data related to oil and gas assets with chemical markers as taught by Grof in order to identify at a later stage whether the liquid (i.e. asset) remained genuinely intact or it was adulterated, diluted or otherwise interfered with (Grof e.g. [0002]).
Hochfield in view of Grof and Collins teach sensors provided along the supply chain, wherein each sensor from the sensors is configured to capture data including volume of a product, standard information of the product from a product identifier and secure information from a marking, authenticate the marking and add encryption to the captured data creating thereby encrypted data, wherein the product is marked with the product identifier and the marking, wherein the captured data includes a unique tag reflecting a location of the product along the supply chain at a moment when the data is being captured; 
Hochfield teaches multiple sensor devices provided along a supply chain, wherein each sensor device is configured to capture data including standard information of a product from a product identifier and secure information from a marking, authenticate the marking and add encryption to the captured data creating thereby encrypted data, wherein the product is marked with the product identifier and the marking (Hochfield e.g. Figs. 2, 3, 7, and 9; A system for authenticating articles comprising a plurality of secure taggant reader instruments (i.e. sensor devices) for reading machine readable taggants associated with articles (Abstract). A plurality of taggant reader instruments may be located at different physical locations [0016]. The taggant reader means may be formed and arranged to read one or more types of machine readable taggants [0033]. The taggant reader may comprise scanning means for scanning a machine readable taggant such as a barcode and other sensor means for reading taggants such as RFID tags [0011]. For example, Fig. 7 taggant reader instrument 35 includes a product ID scanner 61c for reading a taggant asset in order to extract identification information (i.e. standard information) related to the asset [0093] and a read/write module 70 which is used to read security taggant data (i.e. secure information) from one or more machine readable taggants [0094].  Taggants include physical tags or markers attached to articles and visible or covert features inherent in an article itself [0033]. At least one of the taggant readers may be operable to determine the authenticity of an article using information read from the machine readable taggant, so that the taggant authenticity can be determined off-line [0007]. Each taggant reader instrument is provided with at least one secure application module (SAM) and a trust management system (TMS) ([0016]-[0017]). The data extracted from the identified taggant is used by the SAM to authenticate the taggant [0097]. The data for each authentication event is signed or encrypted by the SAM before being stored [0101].)
Hochfield also teaches, wherein the captured data includes a unique tag reflecting a location of the product along the supply chain at a moment when the data is being captured (Hochfield e.g. Using SAM in the instruments allows for secure processing of certain elements of a taggant, for example location of pertinent second order features within a barcode. The instrument based SAM also allows secure recording of event records and stamping of records with time, location, workstation etc. and secure execution of a policy or workflow, for example to ensure that all required steps have been complied with [0088].)
Grof teaches using a sensor to determine a value of a fluid property (Grof e.g. Fig. 1,  System (5) includes a sensor (58) for determining a value of a fluid property (Abstract). Fluids can include hydrocarbons such as petroleum, naphtha, gasoline, diesel fuel, jet fuel, kerosene, lubricant, gas, liquefied gas and the like ([0002] and [0026]). Sensor 58 determines the value of at least one property of the fluid which flows within conduit 64, such as temperature, flow rate, viscosity, density, and concentration of a substance in the fluid [0041].)
Hochfield nor Grof explicitly teach however, Collins teaches sensors configured to capture volume of a product (Collins e.g. Fig. 1, Collins teaches a system for monitoring a fluid dispensing system having a storage tank and a piping system. The system includes a metering device configured to measure a plurality of sample flow rates over time in response to fluid passing through the metering device, a gauge for measuring a volume of fluid dispensed from the storage tank during the dispensing time interval (Abstract). The system 10 provides for frequent collection of flow rate data and volume data while transactions are taking place and fluid is moving in the piping system [0062]. Flow rate monitoring and other data collection is performed continuously while normal operations, e.g. removals and deliveries, are taking place. The software is programmed to detect when sales or delivery events occur and to calculate the volumes of product removed or added as a result of such activities [0075].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield in view of Grof’s product authentication system to include sensors that capture volume of a product within an oil and gas assets supply chain as taught by Collins in order to detect events of interest such as leaks, errors, failures, and thefts (Collins e.g. [0002]).
Hochfield teaches at least one repository system which is configured to collect the encrypted data from the sensors and send them to a gateway, (Hochfield e.g. Figs. 1-3, The system for authenticating articles comprises database means (i.e. repository, Fig. 1 taggant certificate database 10) for storing authentication information, configuration data, identification data related to said articles and/or authentication data relating to authorized users of the system (i.e. encrypted data) ([0008] and [0025]). The database means is preferably a distributed database in which the database comprises a plurality of database modules located in different physical locations, for example at different factory/warehouse sites in a product supply and distribution chain. One or more of said taggant reader instruments (i.e. sensor device) may incorporate at least one said database module (Fig. 7 data store 62) [0032]). Communication between the taggant reader and database is conducted via a TMS 15 (i.e. gateway, Fig. 2) that may be configured to encrypt communications. The TMS 15 may be provided in a first server and the database means may be provided in a second server [0017]. For example, the taggant reader may be configured to dynamically download stored configuration data from the database means (i.e. repository) to a data storage means provided in the taggant reader via TMS whereby the configuration data is downloaded in a secure manner [0025]. The configuration data may be encrypted (by the TMS) prior to download to the reader means. A key for decrypting the encrypted configuration data may be downloaded to the reader together with the encrypted configuration data [0026].)
Hochfield teaches wherein the gateway provides a mechanism to transform the encrypted data received from the at least one repository system into a format that is further secured and which is compatible with a data integration system before used in a global management system or in an integrity management system (Hochfield e.g. Fig. 4, The Trust Management System (TMS) 15 (i.e. gateway) provides the central hub for secure application information interchange [0069]. The TMS 15 provides basic encryption, decryption, and digital signature service to the other systems and entities in the machine-readable security tagging (MST) system [0075]. The TMS 15 and its agents have the knowledge of cryptographic keys associated with the interacting actors and systems and provides the operations to transfer information between the systems [0077]. Communication between the taggant reader (i.e. sensor device) and database (i.e. repository) is conducted via a TMS 15 (i.e. gateway, Fig. 2) that may be configured to encrypt communications (i.e. encrypt data received from database/repository) [0017]. The Examiner submits that this encryption and data exchange process formats data that is compatible with the interacting systems. The interacting systems include the Brand Protection Management System (BPMS) 40 (i.e. global management system), Instrument Configuration Management System (ICMS) 25, and PoA/PoR System 35 as shown in Fig. 4. The BPMS includes analysis subsystems 30 (i.e. data integration system) shown in Fig. 4. For example, the secure data temporarily stored in the PoA/PoR instrument data store 62a is later uploaded by the TMS 15 (i.e. gateway) on behalf of the BPMS 40 (i.e. global management system) via a secure TMS connection (i.e. further secured) so that the integrity of the data can be ensured. The BPMS 40 then examines the records from a macroscopic perspective to check that everything is in order [0098].), Hochfield teaches and further wherein data generated and created in the gateway are provided to the global management system or the integrity management system to create clustered events, and further the gateway is configured to verify, before transforming the encrypted data received from the at least one repository system, that the encrypted data received from the at least one repository system are authentic data and have not been corrupted by external sources, (Hochfield e.g. Fig. 4, The TMS 15 (i.e. gateway) provides generic services for all systems within the machine-readable security tagging (MST) system such as cryptographic services such as data encryption and digital signature handling; generate, retrieve and verify brand protections feature authentication events; and retrieve and verify other verifiable events [0073]. For example, the secure authentication event data temporarily stored in the PoR/PoA instrument data store 62a (i.e. offline repository) during an offline capacity is uploaded to the TMS 15 (i.e. gateway) for verification and analysis when the instrument is again “online” with the TMS central server. The uploaded data will be compared with the stored authentication data in database 10 (i.e. repository, Fig. 1) in order to recognize a taggant as authentic, or generate an alarm signal if the uploaded taggant authentication data does not match the relevant stored data. In this way a two stage check, is provided, firstly by conducting an offline authentication via PoR/PoA instrument, using the SAM, and secondly by cross checking the data at the server (i.e. TMS 15) [0097]. The batch is then later transferred to the BPMS (via the TMS 15) when the instrument is next on-line, where the authentication data can be crosschecked [0101].)
Hochfield does not explicitly teach, however Grof teaches wherein the product is oil or fuel transported via a pipeline or in tanks of a truck, and the marking is inside the product and comprises a chemical composition identifying the secure information, Application No. 15/530,164 Attorney Docket No. 4302/0132PUS 1 Response to Final Office Action dated 21 Dec 2021(Grof e.g. Figs. 6-7 and 9-10, Grof teaches method and system for marking a fluid and determining the authenticity of a fluid [0010]. Fluids include hydrocarbons such as petroleum, naphtha, gasoline, diesel fuel, jet fuel, kerosene, lubricant, gas, liquefied gas and the like ([0002] and [0026]). Fluid can be transferred or stored from the source to the destination through any storage or delivery medium, i.e., underground oil site, offshore oil drilling site, storage tank in an oil refinery, electric powerplant, electric generator, gas station, oil delivery vehicle, etc. [0039]. A system for marking a fluid by a marker, the fluid flowing from a source to a destination includes a sensor for determining a fluid value of a fluid property of the fluid and a fluid flow controller for admitting a selected amount of the marker to the fluid.  The selected amount of the marker is determined according to the fluid value and a predetermined concentration of the marker in the fluid in the destination [0011]. The oil is generally marked by a substance which can be later detected, thereby identifying the source of the oil (i.e. secure information) [0003]. Markers can be based on an Alkane or can be a halogenic compound, etc. ([0029]-[0031]). The method includes the procedures of comparing the concentration of a primary marker in the fluid with a predetermined concentration and determining a first authenticity of the fluid, according to the outcome of the comparison [0013].) Page 3 of 11 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield’s product authentication system to include creating secure data related to oil and gas assets with chemical markers as taught by Grof in order to identify at a later stage whether the liquid (i.e. asset) remained genuinely intact or it was adulterated, diluted or otherwise interfered with (Grof e.g. [0002]).
Hochfield teaches wherein the captured encrypted data relate to a specified event occurring in the supply chain. (Hochfield e.g. Fig. 7, The PoA/PoR instrument 35, via a secure application module (SAM) 68, allows secure recording of event records and stamping of records with time, location, workstation, etc. and secure execution of a policy or workflow, for example to ensure that all required steps have been complied with [0088]. A secure record of the event (pass/fail/date/time/operator, etc.) is created in the SAM 68, by signing and encrypting it [0098].)
As per claims 16 and 31 (Currently Amended),  Hochfield in view of Grof teach a method and non-transitory computer readable medium storing a program for creating secure data related to oil and gas assets while traversing a supply chain, comprising: 
Hochfield teaches a method and non-transitory computer readable medium storing a program for creating secure data related to assets while traversing a supply chain (Hochfield e.g. Fig. 9 summarizes the high level steps taken when a taggant is to be authenticated (i.e. method) ([0039]-[0042]). Fig. 10 shows software architecture for the BPMS.) 
Hochfield does not explicitly teach creating secure data related to oil and gas assets.
Grof teaches creating secure data related to oil and gas assets (Grof e.g. Figs. 6-7 and 9-10, Grof teaches a method and system for marking a fluid and determining the authenticity of a fluid [0010]. Fluids include hydrocarbons such as petroleum, naphtha, gasoline, diesel fuel, jet fuel, kerosene, lubricant, gas, liquefied gas and the like ([0002] and [0026]). Fluid can be transferred or stored from the source to the destination through any storage or delivery medium, i.e., underground oil site, offshore oil drilling site, storage tank in an oil refinery, electric powerplant, electric generator, gas station, oil delivery vehicle, etc. [0039]. The oil is generally marked by a substance which can be later detected, thereby identifying the source of the oil (i.e. secure information) [0003].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield’s product authentication system to include creating secure data related to oil and gas assets as taught by Grof in order to identify at a later stage whether the liquid (i.e. asset) remained genuinely intact or it was adulterated, diluted or otherwise interfered with (Grof e.g. [0002]).
Hochfield in view of Grof and Collins teach by each sensor from sensors provided along the supply chain, capturing data including volume of a product, standard information of the product from a product identifier and secure information from a marking, authenticating the marking, and adding encryption to the captured data creating thereby encrypted data, wherein the product is marked with the product identifier and the marking, wherein the captured data includes a unique tag reflecting a location of the product along the supply chain at a moment when the data is being captured; (See claim 1a for response details.)
Hochfield teaches collecting and sending the encrypted data from the sensors by at least one repository system to a gateway, wherein the gateway provides a mechanism to transform the encrypted data received from the at least one repository system into a format that is further secured and which is compatible with a data integration system before used in a global management system or in an integrity management system, and further wherein data generated and created in the gateway are provided to the global management system or the integrity management system to create clustered events, and further the gateway verifies, before transforming the encrypted data received from the at least one repository system, that the encrypted data received from the at least one repository system are authentic data and have not been corrupted by external sources, (See claim 1b and 1c for response details.)
Hochfield in view of Grof teach wherein the product is oil or fuel transported via a pipeline or in tanks of a truck, and the marking is inside the product and comprises a chemical composition identifying the secure information, (See claim 1d for response details.)
Hochfield teaches wherein the captured encrypted data relate to a specified event occurring in the supply chain. (See claim 1e for response details.)
As per claims 2, 17, and 32 (Previously Presented), Hochfield in view of Grof and Collins teach the system for creating secure data according to claim 1, method of claim 16, and non-transitory computer readable medium of claim 31, Hochfield teaches further comprising an event management platform to obtain supply chain visibility using the collected secure data to identify at least one of tampering, diversion, adulteration, counterfeiting, fraud and tax fraud of the product in the supply chain. (Hochfield e.g. Fig. 1 Modular Trust Management System (MTMS) implemented as a central Trust Management System (TMS) 15 is used as part of  or in conjunction with a Brand Protection Management scheme 40 for use by brand owners to authenticate/monitor/manage products in a supply chain (Fig. 3, [0056] and [0063]). The MTMS/TMS system in Fig. 1 has an Audit Subsystem 13 that provides generation, verification, certification and reporting on authentication events and alarms; reports by product, brand owner, and instrument; and provides alarm registration and reaction management [0060]. The system allows multiple articles to be scanned and authenticated at multiple different locations (e.g. geographic territories) and authentication events can be monitored to identify fraudulent or suspicious activity as early as possible [0109]. For instance, a particular model of product that has been a target of counterfeiters might have a watchdog set in each instrument 35 by the TMS 15 in the central server that immediately alerts a central investigation team once the model is detected (Fig. 10 and [0106]).)
As per claims 3, 18, and 33 (Original), Hochfield in view of Grof and Collins teach the system for creating secure data according to claim 2, method of claim 17, and non-transitory computer readable medium of claim 32, Hochfield teaches wherein the repository system communicates with the event management platform via a network and includes a plurality of storage devices accessible by and distributed among the system. (Hochfield e.g. Fig. 2, The authentication system includes a central server, TMS 15 (i.e. gateway), for communicating with, and allowing communication between, the plurality of system modules and the database means (i.e. storage devices) [0031]. The database means is preferably a distributed database comprising a plurality of database modules (i.e. storage devices) located in different physical locations (e.g. factory/warehouse sites) in a product supply and distribution chain [0032]. The database means is preferable remote from the taggant reader means. The communication there between may be performed via the Internet, or an Ethernet or other local wired or wireless network [0010]. The remote database means is the taggant certificate database 10 in Fig. 1 and the event management platform is considered the combination of the BPMS 40, ICMS 25, TMS 15, and PoA/PoR instruments 35 systems shown in Fig. 2.)
As per claims 5, 20, and 35 (Previously Presented), Hochfield in view of Grof and Collins teach the system for creating secure data according to claim 1, method of claim 16, and non-transitory computer readable medium of claim 31, Hochfield does not teach, however, Grof teaches wherein the chemical composition has compounds with luminescent properties in the range of at least one of UV, IR and Near IR and mixtures thereof which may represent a chemical key. (Grof e.g. The marker can be a light absorbing or a light emitting substance that inherently absorbs or emits light (fluoresces) at distinct frequencies in response to its exposure to specific radiation (including X-ray or other frequencies). Alternatively, the marker (either fluid or gas), can be made of a radioactive material whose radiation can be detected at a later stage of authenticating a fluid [0052].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield’s product authentication system to include creating secure data related to oil and gas assets with chemical markers as taught by Grof in order to identify at a later stage whether the liquid (i.e. asset) remained genuinely intact or it was adulterated, diluted or otherwise interfered with (Grof e.g. [0002]).
As per claims 6, 21, and 36 (Previously Presented), Hochfield in view of Grof and Collins teach the system for creating secure data according to claim 1, method of claim 16, and non-transitory computer readable medium of claim 31, Hochfield teaches wherein the product identifier is linked to the marking. (Hochfield e.g. Fig. 7 PoA/PoR Instrument 35 includes a read/write 70 module may be operable to read two or more of UV taggants, RFID taggants and simple bar code taggants to extract identification information relating to the asset ([0093] and [0094]). This taggant may be the same taggant as that which contains the product ID data to be read by the product ID scanner 61c. For example, covert security data may be contained in the ID tag of the asset [0094].)
As per claim 46 (Currently Amended), Hochfield in view of Grof and Collins teach the system for creating secure data according to claim 1, Hochfield teaches wherein the system further comprises an electronic system or mechanism added to at least one sensor of the sensors, which is configured to protect the at least one sensor from tampering or diversion and to protect the access to the atApplication No. 15/530,164 Attorney Docket No. 4302/0132PUS 1 Response to Office Action dated 14 Aug 2020least one sensor by any means. (Hochfield e.g. Fig. 7, The taggant reader instrument include sensors means for reading taggants [0011]. Each taggant reader instrument (i.e. sensor device) is provided with at least one secure application module (SAM) and a trust management system (TMS) ([0016]-[0017]). The SAM controls the communication of sensitive information between the said taggant reader means and said databases means [0015]. The TMS is configured to ensure that all communications are made in a secure manner by encrypting communications between said taggant reader means and said database means [0017]. In the instrument 35, there is a trusted agent (i.e. is the TMSA) that is embodied within a physically tamper resistant domain, preferably a secure micro-controller [0067]. Using SAMs in the instruments enables tamper proof communications between the instruments (i.e. sensor devices) and the server (i.e. database) the taggant reader instrument ensures secure (i.e. encrypted) and tamper proof communication within the instrument with its design [0088]. The Examiner submits that the taggant reader instrument (i.e. sensor device) provides a housing mechanism for the sensor means to prevent physical tampering and a SAM and TMS mechanism to prevent tampering with data communications.)
As per claim 47 (Previously Presented), Hochfield in view of Grof and Collins teach the system for creating secure data according to claim 1, Hochfield does not teach, however, Grof teaches wherein a concentration of the marking in the product further identifies the secure information. (Grof e.g. Figs. 6-7 and 9-10, Grof teaches method and system for marking a fluid and determining the authenticity of a fluid [0010]. The selected amount of the marker is determined according to the fluid value and a predetermined concentration of the marker in the fluid in the destination [0011]. The method for determining the authenticity of a fluid includes the procedures of comparing the concentration of a primary marker in the fluid with a predetermined concentration and determining a first authenticity of the fluid, according to the outcome of the comparison [0013]. Fig. 7 marker detector 302 identifies the presence of a marker in the fluid and measures the marker concentration in this fluid. Processor 304 retrieves marker data respective of the identity of the marker and the preselected marker concentration, from database 306, according to the marker key [0100]. The marker key includes information respective of the type of the markers, the molecular structure of each of the markers, a selected combination of these markers, selected marker concentrations for these markers, the time and date of marking, the geographic location of marking, the type and source of the unmarked fluid, and the like (i.e. secure information) [0063]. Processor 304 compares the marker detector data with the marker data. If the marker type information included in the marker detector data and in the marker data, match and the marker concentration indicated by the marker detector data equals, within the acceptable error range, to the marker concentration indicated by the marker data, then processor 304 determines that the fluid under test is authentic [0100].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield’s product authentication system to include creating secure data related to oil and gas assets with chemical markers as taught by Grof in order to identify at a later stage whether the liquid (i.e. asset) remained genuinely intact or it was adulterated, diluted or otherwise interfered with (Grof e.g. [0002]).
As per claim 48 (New), Hochfield in view of Grof and Collins teach the system for creating secure data according to claim 1, wherein the system is configured to monitor variations of the captured volume of the product at different locations of the captured locations.
Hochfield teaches a system that includes a plurality of sensor devices located at different physical locations to authenticate products (Hochfield e.g. A plurality of taggant reader instruments (i.e. sensor devices) may be located at different physical locations [0016]. The system allows multiple articles to be scanned and authenticated at multiple different locations (e.g. geographic territories) and authentication events can be monitored to identify fraudulent or suspicious activity as early as possible [0109].)
Hochfield nor Grof teach monitor variations of the captured volume of the product.
However, Collins teach monitor variations of the captured volume of the product (Collins e.g. Collins teaches a system for monitoring a fluid dispensing system having a storage tank and a piping system [0012]. The systems and methods of the present invention are capable of providing dynamic monitoring of system performance. Thus, flow rate monitoring and other data collection is performed continuously while normal operations, e.g., removals and deliveries, are taking place [0075]. The monitoring of different individual and aggregate flow rates over short time periods (in substantially real-time in an embodiment) is used to identify events of interest such as piping system events, dispenser-related events, and other events associated with flow rate and volume discrepancies [0077].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield in view of Grof’s product authentication system to include sensors that capture volume of a product within an oil and gas assets supply chain as taught by Collins in order to detect events of interest such as leaks, errors, failures, and thefts (Collins e.g. [0002]).
As per claim 50 (New), Hochfield in view of Grof and Collins teach the system for creating secure data according to claim 1, Hochfield teaches wherein at least one sensorApplication No. 15/530,164 of the sensors is a secure sensor (Hochfield e.g. A system for authenticating articles comprising a plurality of secure taggant reader instruments (i.e. sensor devices) for reading machine readable taggants associated with articles (Abstract). Each taggant reader instrument is provided with at least one secure application module (SAM) and a trust management system (TMS) ([0016]-[0017]). The taggant reader can read taggants such as physical tags or markers attached to articles and visible or covert features inherent in an article itself [0033].)
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hochfield et al. (US 2010/0019026 A1) in view of Grof et al. (US 2004/0248307 A1), in view of Collins et al. (US 2016/0214852 A1), and in further view of Machacek (US 2008/0270162 A1).
As per claim 49 (New), Hochfield in view of Grof and Collins teach the system for creating secure data according to claim 1, Hochfield in view of Grof and Collins do not explicitly teach, however Machacek teaches wherein the collected data from each sensor of the sensors is acquired several times, averaged and verified to confirm the accuracy of information in the collected data prior to being transferred to the gateway (Machacek e.g. Figs. 1-2, Machacek teaches a measurement system based on self-validated primary elements (e.g. sensors and actuators) where additional information may be produced by the primary elements and used to improve properties of such systems [0021]. A particular measurement subsystem or system may include multiple sensors that redundantly measure a particular value (e.g., two temperature sensors that measure temperature at the same location) [0024]. The subsystem 210 may average or combine two or more related or redundant measurements to produce a new measurement for the subsystem 210. The subsystem 210 may average or combine the two or more related or redundant measurements based on the uncertainty data associated with the measurements (Fig. 2 and [0065]). The subsystem 210 validates the sensor data (312). For example, the subsystem 210 may compare the values received from the multiple sensors 212 to 214 to the model based data and historical information to determine whether the sensed values are in accordance with anticipated or past results [0062]. The subsystem 210 also may compare the sensed values to each other to determine whether one or more of the values are inconsistent with the others [0062]. Validated sensor data is passed to upper layers (e.g., sub-systems and/or systems) (Fig. 3, Fig. 5 and [0104]).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield in view of Grof and Collins product authentication/monitoring system to include collecting data  from each sensor of the sensors is acquired several times, averaged and verified to confirm the accuracy of information in the collected data prior to being transferred to the gateway as taught by Machacek in order to increase the accuracy and reliability of the system and measurement (Machacek e.g. [0026] and [0034]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624